Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2020 and  11/3/2021 were filed.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao US Patent 6,219,925 in  view of   Prager et al US Patent Application Publication 2017/0154726.
Iwao discloses an electronic component comprising: a multilayer chip 31 that is formed by stacking a plurality of  insulating sheets B1-B4 on top of one another and that has a coil 32 built into the inside thereof, the coil being formed by electrically connecting a plurality of coil conductors Pb1-Pb4, which are stacked together with insulating sheets, to one another, and the multilayer chip has a first end surface and a second end surface, which face each other in a length direction, a first main surface and a second main surface, which face each other in a height direction perpendicular to the length direction, the first main surface being a mounting surface, a stacking direction of the multilayer chip and an axial direction of the coil being parallel to the mounting surface, the coil conductors overlap in a plan view from the stacking direction, and  a first side surface and a second side surface, which face each other in a width direction perpendicular to the length direction and the height direction; a first terminal electrode 33  and a second terminal electrode  33 that are electrically connected to the coil, the first terminal electrode being arranged so as to cover part of the first end surface and so as to extend from the first end surface and cover part of the first main surface, and the second terminal electrode being arranged so as to cover part of the second end surface and so as to extend from the second end surface and cover part of the first main surface; and a first leadout conductor 34a   and a second leadout conductor 34b  inside the multilayer chip; wherein the first leadout conductor is connected in a straight line between a part of the first terminal electrode that covers the first end surface and the coil conductor that faces the first outer electrode, the second leadout conductor is connected in a straight line between a part of the second terminal electrode that covers the second end surface and the coil conductor that faces the second outer electrode, and the first leadout  conductor and the second leadout  conductor overlap the coil conductors in a plan view from the stacking direction and are located closer to the mounting surface than a center axis of the coil. (figure 7 and 8 and column 1; line 46- column  2;  line 17) 
	Thus,  Iwao  is shown to teach all the limitations of the claims with the exception of   distances between adjacent coil conductors are not constant in a side view from a direction perpendicular to the stacking direction and the distances between adjacent coil conductors increase in a direction from the first end surface toward the second end surface.
	 Prager et al discloses a transformer  comprising a  secondary winding  555 having specific distances between adjacent turns of the secondary winding.
	   A and a represent the separation between the individual turns of the secondary winding 555, or sets of turns of the secondary winding 555. 
	The values of R, r, A, and a, may be selected to control the size of the electric field between respective turns of the secondary winding 555 and any other component. In some embodiments, it might be desirable to control the electric field between turns of the secondary winding, between turns of the secondary winding 555 and the core, and/or between turns of the secondary winding and the primary winding. This can be done, for example, to control corona, stray inductance, and/or stray capacitance.
	The values of R, r, A, and a, may be selected, for example, to control the mutual inductive coupling between respective turns of the secondary winding 555 and/or their mutual inductive coupling with other components. This can be done, for example, to control stray inductance. In some embodiments, it might be desirable to select values of R, r, A, a, to establish a particular ratio between the stray capacitance and the stray inductance.
   	Figure 6,  illustrate the distances between adjacent turns increase in a direction from the one end toward a second end. (figure 6 and paragraphs [0066-0069]
	One of ordinary skill in the art would have found it obvious  to  have distances between adjacent coil conductors be not constant in a side view from a direction perpendicular to the stacking direction  and   the distances between adjacent coil conductors increase in a direction from the first end surface toward the second end surface.
 	The motivation for  this modification would have been to provide the advantageous benefit of controlling corona, stray inductance, and/or stray capacitance.  
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 5, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843